Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 1 recited that the top reflecting layer and the bottom reflecting layer are arranged outside the semiconductor layer and the semiconductor layer having a main surface and an opposite rear surface, but claim 2 recites that the bottom reflecting layer is arranged above the rear surface.  Claim 1 recites that the reflector has to be outside of the semiconductor layer, then the bottom reflector cannot be above the rear surface of the semiconductor layer.  It appears that claim 2 should read the bottom reflector is below the rear surface, which is outside of the semiconductor layer.  Also claim 3 recites that the top reflecting layer is arranged above the rear surface.  It also appears that claim 3 should read the top reflector is below the rear surface, which is outside of the semiconductor layer.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0050554 Levine et al.
 2.	Referring to claim 1, Levine et al. teaches a semiconductor image sensor device, comprising: a semiconductor layer, (Figure 4 #18 & 20), having a main surface and an opposite rear surface, and a charge carrier generating component, (Figure 4 #12 & 14), at the main surface, the charge carrier generating component, (Figure 4 #12 & 14), being sensitive to radiation, the charge carrier generating component is arranged between a top reflecting layer, (Figure 4 #Mirror 2), and a bottom reflecting layer, (Figure 4 #Mirror 1), and the top reflecting 
3.    	Referring to claim 2, Levine et al. teaches a semiconductor image sensor device according to claim 1, wherein the top reflecting layer, (Figure 4 #Mirror 2), is provided for incidence of radiation and is arranged above the main surface, and the bottom reflecting layer, (Figure 4 #Mirror 1), is arranged above the rear surface.
4.    	Referring to claim 3, Levine et al. teaches a semiconductor image sensor device according to claim 1, wherein the top reflecting layer, (Figure 4 #Mirror 2), is provided for incidence of radiation and is arranged above the rear surface, (Mirror #2 is above the rear surface, but the claim is not limited to directly formed on the rear surface), and the bottom reflecting layer, (Figure 4 #Mirror 1), is arranged above the main surface, (see 112 rejection above).
5.    	Referring to claim 4, Levine et al. teaches a semiconductor image sensor device according to claim 1, further comprising: a photodiode, (Figure 4 #12 & 14), forming the charge carrier generating a region of a first conductivity type, (Figure 4 #14), in the semiconductor layer, (Figure 4 #18 & 20), at the main surface, a region of a second conductivity type, (Figure 4 #12), which is opposite to the first conductivity type, the region of the second conductivity type, (Figure 4 #12), being contiguous with the region of the first conductivity type, (Figure 4 #14), thus forming the photodiode, a sense node, (Figure 4 #28), at or near the main surface, and a transfer gate, (Figure 4 #TG), at the main surface between the photodiode, (Figure 4 #12 & 14), and the sense node, (Figure 4 #28).
 and the top reflecting layer, (Figure 4 #Mirror 2), being provided for incidence of radiation.
7.    	Referring to claim 13, Levine et al. teaches a semiconductor image sensor device according to claim 1, wherein the semiconductor layer is an epitaxial layer, (Figure 4 #20 and Paragraph 0036 Line 10).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0050554 Levine et al.
 8.	Referring to claim 1, Levine et al. Levine et al. teaches a semiconductor image sensor device, comprising: a semiconductor layer, (Figure 3 #18), having a main surface and an 
9.    	Referring to claim 3, Levine et al. teaches a semiconductor image sensor device according to claim 1, wherein the top reflecting layer, (Figure 3 #Mirror 2), is provided for incidence of radiation and is arranged above the rear surface, and the bottom reflecting layer, (Figure 3 #Mirror 1), is arranged above the main surface.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
10.	Claims 6-12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with further comprising: a dielectric layer on or above the main surface, the dielectric layer being arranged between the semiconductor layer and the bottom reflecting layer, and the top reflecting layer being provided for incidence of radiation; further comprising: a dielectric layer on or above the main surface, one of the top reflecting layer and the bottom reflecting layer being embedded in the dielectric layer, and the top reflecting layer being provided for incidence of radiation; wherein at least one of the top reflecting layer and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/18/21